*1108OPINION.
Green:
This appeal and the Appeal of The Kinsman Transit Co., 1 B. T. A. 552, are almost identical. The counsel for the taxpayer was the same in each instance. In that appeal it was clearly pointed out that value was a question of fact and that it could not Jbe proven by formulae alone. A formula without some facts to which to apply it is useless. There is not in the record in this appeal a single fact upon which we could base a determination of value. No witness has testified to the actual value on March 1, 1913. The evidence contains no statement as to cost or date of construction. We do not even know the valuation fixed by the Commissioner, and yet we are asked to hold that such valuation is erroneous because the Commissioner used a flat, instead of a progressive, depreciation rate.